Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered May 15, 2013. The order, among other things, granted that part of plaintiffs motion seeking summary judgment against defendant Elizabeth Pierce Olmstead, M.D. Center for the Visually Impaired.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; CPLR 5501 [a] [1]).
Present — Scudder, PJ., Fahey, Carni, Valentino and Whalen, JJ.